IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERIE INSURANCE EXCHANGE                     : No. 439 MAL 2016
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
MICHAEL BRISTOL AND RCC, INC.               :
                                            :
                                            :
PETITION OF: MICHAEL BRISTOL                :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Allowance of

Appeal is GRANTED. The issue, rephrased for clarity, is:


      In uninsured motorist claims subject to mandatory arbitration, is the statute of
      limitations tolled only by the commencement of an official judicial action, or may
      extra-judicial actions also toll the statute of limitations?